DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-147, 155 have been canceled. Claims 148-154, 156-175 remain pending. 
Applicant's arguments filed 10-21-21 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicants elected Group I, claims 148-154, 156-169, 173-175, without traverse in the reply filed on 5-13-21.
Claims 170-172 remain withdrawn. 
Claims 148-154, 156-169, 173-175 remain under consideration. 
Request for Information under 37 CFR § 1.105
Applicants and the Assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application: 
Applicants state SEQ ID NO: 359 and 502 have “at least 95% identity to a human HLA-G gene. As depicted below, [they] contain modifications in portions of the human HLA-G that correspond to 3’ untranslated regions of the downstream mRNA [that] are 
Pg 20, para 118, states SEQ ID NO: 359 “show[s] homology directed recombination construct for inserting HLA-G1 at Rosa26 locus in Example 8”; however, Fig. 26E simply says SEQ ID NO: 359 is a “synthetic HLA-G1” sequence. The response to the “Request for Information” says the HLAG1 coding region is human. The specification and the response to the “Request for Information” do not teach whether the sequence has homology arms or what species or gene SEQ ID NO: 359 targets. The specification and the “Request for Information” do not teach whether the “synthetic HLAG1” in Fig. 26E or SEQ ID NO: 359 is wild-type or mutant HLAG1. The specification and the “Request for Information” do not teach whether the HLAG1 coding region is operably linked to an HLAG1 promoter in SEQ ID NO: 359 or whether the construct is intended to operably link the human HLAG1 coding region to an endogenous promoter of the non-human animal. 
Pg 32, para 210, states “FIG. 118 shows the sequence of a modified HLA-G encoding sequence that can be used in the construction of a homology targeting vector for insertion of HLA-G1 into a genetic loci such as a Rosa26 locus. SEQ ID NO: 502 is disclosed”. Fig. 118 says SEQ ID NO: 502 is a “sequence of HLAG1 for construction of a homology directed recombination construct for inserting HLAG1 at Rosa26”; however, the specification and the “Request for Information” do not teach the species of Rosa26. The specification and the “Request for Information” do not teach whether the HLAG1 coding region is wild-type or mutant HLAG1. The specification and the “Request for Information” do not teach whether the HLAG1 coding region is operably linked to an 
 
/PETER PARAS JR/           Supervisory Patent Examiner, Art Unit 1632                                                                                                                                                                                             
/MICHAEL C WILSON/            Primary Examiner, Art Unit 1632                                                                                                                                                                                           
Response to Request
Applicants’ response states SEQ ID NO: 359 and 502 have “at least 95% identity to a human HLA-G gene. As depicted below, [they] contain modifications in portions of the human HLA-G that correspond to 3’ untranslated regions of the downstream mRNA [that] are understood to increase stability of the mRNA and thus result in robust expression of a human HLA-G transgene”. 
The specification and the response to the “Request for Information” do not teach: 
whether the sequence has homology arms, 
what species or gene SEQ ID NO: 359 targets; 
whether the “synthetic HLAG1” in Fig. 26E or SEQ ID NO: 359 is wild-type or mutant HLAG1; 
whether the HLAG1 coding region is operably linked to an HLAG1 promoter in SEQ ID NO: 359; or 
whether the construct is intended to operably link the human HLAG1 coding region to an endogenous promoter of the non-human animal. 


the species of Rosa26 gene that SEQ ID NO: 502 targets; 
whether the HLAG1 coding region in SEQ ID NO: 502 is wild-type or mutant HLAG1; 
whether the HLAG1 coding region is operably linked to an HLAG1 promoter in SEQ ID NO: 502; or 
whether the construct is intended to operably link the human HLAG1 coding region to the endogenous Rosa26 promoter of the non-human animal. 

In particular, the phrase “As depicted below” in the response filed 10-21-21 on pg 6 in the response s cryptic because nothing is “depicted below” in the response. 

Claim Rejections - 35 USC § 112
Written Description
Claims 148-154, 156-169, 173-175 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 148 is drawn to a genetically modified non-human animal comprising an exogenous nucleic acid sequence at least 95% identical to SEQ ID NO: 359 or SEQ ID NO: 502. 
Claim 157 is drawn to a genetically modified non-human cell, tissue, or organ comprising an exogenous nucleic acid sequence at least 95% identical to SEQ ID NO: 359 or SEQ ID NO: 502. 
Claims 156 and 164 are drawn to the genetically modified non-human animal [cell, tissue, or organ] of claim 148 [157], wherein the exogenous nucleic acid sequence is inserted in the genetically modified non-human animal's genome at a site effective to reduce expression of a glycoprotein galactosyltransferase alpha 1,3 (GGTA1), a putative cytidine monophosphate-N-acetylneuraminic acid hydroxylase-like protein (CMAH), a 01,4 N-acetylgalactosaminyltransferase (B4GALNT2), a C-X-C motif chemokine 10 (CXCL10), a MHC class I polypeptide-related sequence A (MICA), a MHC class I polypeptide- related sequence B (MICB), a transporter associated with antigen processing 1 (TAP 1), a NOD- like receptor family CARD domain containing 5 (NLRC5), or a combination thereof, in comparison to: a non-human animal of the same species without the exogenous nucleic acid sequence, or a non-human animal of the same species with the exogenous nucleic acid inserted in a different site. 
Li (Transplantation Tech., 2014, Vol. 2, No. 1) and Kong (PLoS ONE, 2014, Vol. 9, No. 9, e107945) taught making a transgenic pig whose genome comprises an exogenous nucleic acid sequence encoding a marker protein operably linked to an 
Example 1 (pg 106) describes gRNA for some of the genes listed in claims 156 and 164. 
Example 2 (pg 110) describes a targeting vector for the Rosa26 gene in pigs. 
Example 3 (pg 114) describes a plasmid that carries two gRNAs.
Example 4 (pg 115) describes culturing and transfecting fetal pig fibroblasts. 
Example 5 (pg 118) describes “Fluorescence in situ hybridization (FISH) to the GGTA1 gene” but does not teach transfecting any cells with any gRNA or targeting vectors. 
Example 6 (pg 118) describes the “phenotypic selection” of GGTA1 knockout cells and transfecting any cells with gRNA that target GGTA generated in Example 1 (pg 119, para 526). The example does not teach using a targeting vector. The example does not confirm the GGTA1 gene has been inactivated. The example does not teach making pigs or tissue or organs or cells in vivo. 
Example 7 (Pg 120) discusses making GGTA1/NLRC5 knockout pigs. 
Example 8 (pg 126) describes making GGTA1/NLRC5 knockout/HLA-G1 knockin cells for making pigs using Cas9/gRNA technology. The purpose is to increase pig xenograft survival. GGTA1 is knocked out to suppress Gal antigen, NLRC5 is knocked out to suppress SLA1 antigen, and HLA-G1 is knocked in to suppress NK cell proliferation (para 558). HLA-G1 cDNA was integrated into exon 1 of pig Rosa26 (para 559).

Pg 20, para 118, says Fig. 26A is the left arm of Rosa26 in Example 8 (SEQ ID NO: 356), but Fig. 26D says the left arm of Rosa26 is SEQ ID NO: 358. 
Pg 133 discusses the birth of live piglets and confirms the HLA-G1 knockin in the Rosa site shown in Fig. 115 (SEQ ID NO: 499). However, the specification does not teach whether the HLA-G1 gene is functionally expressed in the pigs. The specification does not teach the species or function of the HLA-G1, whether it causes disease, or whether it has normal, impaired, or increased function in suppression NK cell proliferation in humans. 
Example 9 (pg 133) characterizes GGTA1 knockout/CD47 knockin cells. 
Example 10 (pg 135) discusses the effect of MHC class I deficient pig fibroblasts (SLA-I/Gal-2 knockout) on immune activation of human lymphocytes. 
Example 16 (pg 140) characterizes HLA-G knockins of Laurasiatheria (hedgehogs, even-toed ungulates, whales, bats, odd-toed ungulates, pangolins, non-human primate, dog or cat (pg 141, para 625). The specification does not teach one species of HLA-G1 gene other than pig. The specification does not compare the pig HLA-G1 gene to any other Laurasiatheria HLA-G1 gene. 
Applicants state SEQ ID NO: 359 and 502 have “at least 95% identity to a human HLA-G gene. As depicted below, [they] contain modifications in portions of the human HLA-G that correspond to 3’ untranslated regions of the downstream mRNA [that] are understood to increase stability of the mRNA and thus result in robust expression of a human HLA-G transgene” in the response to the Request for Information on pg 6. 

Pg 32, para 210, states “FIG. 118 shows the sequence of a modified HLA-G encoding sequence that can be used in the construction of a homology targeting vector for insertion of HLA-G1 into a genetic loci such as a Rosa26 locus. SEQ ID NO: 502 is disclosed”. Fig. 118 says SEQ ID NO: 502 is a “sequence of HLAG1 for construction of a homology directed recombination construct for inserting HLAG1 at Rosa26”; however, the specification and the “Request for Information” do not teach the species of Rosa26. The specification and the “Request for Information” do not teach whether the HLAG1 coding region is wild-type or mutant HLAG1. The specification and the “Request for Information” do not teach whether the HLAG1 coding region is operably linked to an HLAG1 promoter in SEQ ID NO: 502 or whether the construct is intended to operably 
It is wholly unclear how any sequence that is “at least 95% identical to SEQ ID NO: 359” or 502 can be used to make any genetically modified non-human animal, specifically a pig, because there is no functional language in claim 148 requiring the animal to have a knockout of any gene, exogenous expression of any protein, or a replacement of any gene. It is also unclear that any such construct would integrate into the genome of the desired non-human animal because 95% identity means the homology arms may be absent.

The gRNA for targeting the HLA-G1 gene cannot be found in Example 8 or elsewhere in the specification. 
The specification does not teach merely inserting the HLA-G1 sequence of SEQ ID NO: 359 or 502 anywhere randomly as encompassed by claim 148 or into any target gene other than Rosa26. 
The specification does not teach operably linking SEQ ID NO: 359 or 502 to any promoter other than Rosa26. 
The specification does not teach the HLA-G1 encoded by SEQ ID NO: 359 or 502 is functionally expressed in any isolated pig cells or any transgenic pig, or any other species of cells or animal. 
The specification does not teach expression of SEQ ID NO: 359 or 502 has any desired effect, i.e. decreasing NK cell proliferation. 

Claims 165-169 require the cell is an islet or stem cell or a solid organ transplant or a portion of liver or kidney. However, the specification does not reasonably teach any of those cells or tissues or that they have any desired function. 
Without such guidance, applicants fail to provide written description for any transgenic pig, non-human animal, isolated cell, tissue or organ comprising SEQ ID NO: 359 or 502 as required in claims 148 and 157, specifically those set forth in claims 165-169. 
Response to arguments
Applicants argue Example 8 enables making any non-human animal and point to paragraphs 10, 18, and 209. Applicants’ argument is not persuasive. Applicants state SEQ ID NO: 359 and 502 have “at least 95% identity to a human HLA-G gene. As depicted below, [they] contain modifications in portions of the human HLA-G that correspond to 3’ untranslated regions of the downstream mRNA [that] are understood to increase stability of the mRNA and thus result in robust expression of a human HLA-G transgene” in the response to the Request for Information on pg 6. 

Pg 32, para 210, states “FIG. 118 shows the sequence of a modified HLA-G encoding sequence that can be used in the construction of a homology targeting vector for insertion of HLA-G1 into a genetic loci such as a Rosa26 locus. SEQ ID NO: 502 is disclosed”. Fig. 118 says SEQ ID NO: 502 is a “sequence of HLAG1 for construction of a homology directed recombination construct for inserting HLAG1 at Rosa26”; however, the specification and the “Request for Information” do not teach the species of Rosa26. The specification and the “Request for Information” do not teach whether the HLAG1 coding region is wild-type or mutant HLAG1. The specification and the “Request for Information” do not teach whether the HLAG1 coding region is operably linked to an HLAG1 promoter in SEQ ID NO: 502 or whether the construct is intended to operably 
Applicants point to paragraph 10 and 18 which are of no help in distinguishing the species of animal or gene that the homology construct of SEQ ID NO: 359 targets or correlate SEQ ID NO: 359 to constructs capable of targeting any non-human animal gene. 
It is wholly unclear how any sequence that is “at least 95% identical to SEQ ID NO: 359” or 502 can be used to make any genetically modified non-human animal, specifically a pig, because there is no functional language in claim 148 requiring the animal to have a knockout of any gene, exogenous expression of any protein, or a replacement of any gene. It is also unclear that any such construct would integrate into the genome of the desired non-human animal because 95% identity means the homology arms may be absent. 
Much clarification is required.

ii) The specification lacks written description for any nucleic acid sequence that is at least 95%, 96%, or 99% identical to SEQ ID NO: 359 or 502 as required in claims 148-150 and 157-159. Within the immense universe of possible species within the genus, applicants have shown none. Applicants have not taught the desired function of SEQ ID NO: 359 or 502 or the assay required to determine if an equivalent variant has been obtained. Specifically, the specification does not teach the assay required to determine which variants of SEQ ID NO: 359 or 502 that have at least 95% identity have the desired function. Claims 149, 150, 158, 159 require 96% or 99% identity; 
It is wholly unclear how any sequence that is “at least 95% identical to SEQ ID NO: 359” or 502 can be used to make any genetically modified non-human animal, specifically a pig, because there is no functional language in claim 148 requiring the animal to have a knockout of any gene, exogenous expression of any protein, or a replacement of any gene. It is also unclear that any such construct would integrate into the genome of the desired non-human animal because 95% identity means the homology arms may be absent. 
Response to arguments
Applicants’ arguments do not appear to address this rejection. 

iii) The specification fails to provide adequate written description for any animal, isolated cells, tissues or organs with SEQ ID NO: 359 or 502 and a sequence encoding B2M (claims 153 and 162). The concept is mentioned (pg 2, para 10; pg 95, para 440), but there is no evidence applicants were reasonably in possession of any such animal, cell, tissue or organ. The specification does not teach the sequences, protocols or reagents required to make the product or refer to any references known in the art that are capable of leading to the product. Accordingly, the concept lacks written description.
Response to arguments
Applicants’ arguments do not appear to address this rejection. 


Response to arguments
Applicants’ arguments do not appear to address this rejection. 

v) Claim 173 has been included for reasons set forth above regarding the function of SEQ ID NO: 359 or 502 in section i), regarding “at least 95% identical” in section ii), and regarding inserting SEQ ID NO: 359 or 502 into an endogenous GGTA1 gene in section iv). 
Response to arguments
Applicants’ arguments do not appear to address this rejection. 
 
Enablement
s 148-154, 156-169, 173-175 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for transgenic pig whose genome comprises an exogenous nucleic acid sequence encoding a marker protein operably linked to an endogenous Rosa26 promoter, wherein the pig functionally expressed the marker protein, and isolated cells and tissues therefrom (Li, 2014 or Kong, 2014), does not reasonably provide enablement for any genetically modified animal comprising SEQ ID NO: 359 or 502, any non-human cell/tissue/organ comprising SEQ ID NO: 359 or 502 other than an isolated pig cell.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
i) The specification does not enable making/using any genetically modified non-human animal as required in claim 148. 
Claim 148 is drawn to a genetically modified non-human animal comprising an exogenous nucleic acid sequence at least 95% identical to SEQ ID NO: 359 or SEQ ID NO: 502. 
Claim 157 is drawn to a genetically modified non-human cell, tissue, or organ comprising an exogenous nucleic acid sequence at least 95% identical to SEQ ID NO: 359 or SEQ ID NO: 502. 
Claims 156 and 164 are drawn to the genetically modified non-human animal [cell, tissue, or organ] of claim 148 [157], wherein the exogenous nucleic acid sequence is inserted in the genetically modified non-human animal's genome at a site effective to reduce expression of a glycoprotein galactosyltransferase alpha 1,3 (GGTA1), a 
Li (Transplantation Tech., 2014, Vol. 2, No. 1) and Kong (PLoS ONE, 2014, Vol. 9, No. 9, e107945) taught making a transgenic pig whose genome comprises an exogenous nucleic acid sequence encoding a marker protein operably linked to an endogenous Rosa26 promoter, wherein the pig functionally expressed the marker protein. Li and Kong are cited on pg 110, para 503. 
Example 1 (pg 106) describes gRNA for some of the genes listed in claims 156 and 164. 
Example 2 (pg 110) describes a targeting vector for the Rosa26 gene in pigs. 
Example 3 (pg 114) describes a plasmid that carries two gRNAs.
Example 4 (pg 115) describes culturing and transfecting fetal pig fibroblasts. 
Example 5 (pg 118) describes “Fluorescence in situ hybridization (FISH) to the GGTA1 gene” but does not teach transfecting any cells with any gRNA or targeting vectors. 
Example 6 (pg 118) describes the “phenotypic selection” of GGTA1 knockout cells and transfecting any cells with gRNA that target GGTA generated in Example 1 
Example 7 (Pg 120) discusses making GGTA1/NLRC5 knockout pigs. 
Example 8 (pg 126) describes making GGTA1/NLRC5 knockout/HLA-G1 knockin cells for making pigs using Cas9/gRNA technology. The purpose is to increase pig xenograft survival. GGTA1 is knocked out to suppress Gal antigen, NLRC5 is knocked out to suppress SLA1 antigen, and HLA-G1 is knocked in to suppress NK cell proliferation (para 558). HLA-G1 cDNA was integrated into exon 1 of pig Rosa26 (para 559).
Pg 32, para 211, says Fig. 119 is the right arm of the Rosa26 gene (SEQ ID NO: 503?), but Fig. 26F says the right arm is SEQ ID NO: 360.
Pg 20, para 118, says Fig. 26A is the left arm of Rosa26 in Example 8 (SEQ ID NO: 356), but Fig. 26D says the left arm of Rosa26 is SEQ ID NO: 358. 
Pg 133 discusses the birth of live piglets and confirms the HLA-G1 knockin in the Rosa site shown in Fig. 115 (SEQ ID NO: 499). However, the specification does not teach whether the HLA-G1 gene is functionally expressed in the pigs. The specification does not teach the species or function of the HLA-G1, whether it causes disease, or whether it has normal, impaired, or increased function in suppression NK cell proliferation in humans. 
Example 9 (pg 133) characterizes GGTA1 knockout/CD47 knockin cells. 
Example 10 (pg 135) discusses the effect of MHC class I deficient pig fibroblasts (SLA-I/Gal-2 knockout) on immune activation of human lymphocytes. 

The specification does not provide any details regarding SEQ ID NO: 359. In Applicants’ response to the Request for information (pg 6), applicants state SEQ ID NO: 359 and 502 have “at least 95% identity to a human HLA-G gene. As depicted below, [they] contain modifications in portions of the human HLA-G that correspond to 3’ untranslated regions of the downstream mRNA [that] are understood to increase stability of the mRNA and thus result in robust expression of a human HLA-G transgene”. While SEQ ID NO: 359 may have 95% identity with a human HLA-G gene, the specification does not teach whether it is wild-type or mutant HLA-G, or a SNP of human HLA-G, whether it is human HLA-G1, -G2, etc., whether is causes disease, whether it has the ability to suppress NK cell proliferation, or whether it has an improved or impaired ability to suppress NK cell proliferation in humans. Furthermore, applicants’ response to the Request for information does not make sense when pg 20, paragraph 118, states “26E (SEQ ID NO: 359) [ ] show homology directed recombination construct for inserting HLA-G1 at Rosa26 locus in Example 8” (emphasis added). While a portion of SEQ ID NO: 359 may share 95% identity to a human HLA-G gene or BE 100% identical to a wild-type or mutant human HLA-G coding region, the entire sequence cannot share 95% identity to the human HLA-G gene because it is a “homology construct” (para 118), i.e. contains plasmid elements. Perhaps SEQ ID NO: 359 is a PIG gene, the specification does not adequately correlate the homology construct (cassette?) for insertion into any other non-human animal gene. If the homology arms in SEQ ID NO: 359 are for a pig Rosa26 gene, the specification does not adequately correlate the homology construct (cassette?) for insertion into any other non-human, non-pig Rosa26 gene. Much clarification is required.
Assuming SEQ ID NO: 359 targets a pig Rosa26 gene, the specification fails to provide adequate guidance for those of skill to use the construct in any other non-human animal species as claimed or to target any other pig gene. 

The gRNA for targeting the HLA-G1 gene cannot be found in Example 8 or elsewhere in the specification. 
The specification does not teach merely inserting the HLA-G1 sequence of SEQ ID NO: 359 or 502 anywhere randomly as encompassed by claim 148 or into any target gene other than Rosa26. 
The specification does not teach operably linking SEQ ID NO: 359 or 502 to any promoter other than Rosa26. 

The specification does not teach expression of SEQ ID NO: 359 or 502 has any desired effect, i.e. decreasing NK cell proliferation. 
The specification does not correlate HLA-G knockins in pigs to any other Laurasiatheria (hedgehogs, even-toed ungulates, whales, bats, odd-toed ungulates, pangolins, non-human primate, dog or cat (pg 141, para 625) or any invertebrate, insect, fish, amphibian, reptile, or bird. The specification does not teach one species of HLA-G1 gene other than pig. The specification does not compare the pig HLA-G1 gene to any other Laurasiatheria HLA-G1 gene or invertebrate, insect, fish, amphibian, reptile, or bird. 
Claims 165-169 require the cell is an islet or stem cell or a solid organ transplant or a portion of liver or kidney. However, the specification does not reasonably teach any of those cells or tissues or that they have any desired function. 
Given the teachings in the specification taken with the limited teachings in the art regarding SEQ ID NO: 359 or 502 and inserting any exogenous sequence anywhere in any non-human animal, it would have required those of skill undue experimentation to determine how to make and/or use any transgenic pig, non-human animal, isolated cell, tissue or organ comprising SEQ ID NO: 359 or 502 as required in claims 148 and 157, specifically those set forth in claims 165-169. 
Response to arguments

 Applicants argue the examiner has not properly established undue experimentation would be required (pg 8-9) because applicants describe SEQ ID NO: 359 and 502. Applicants’ argument is not persuasive for reasons set forth above. While SEQ ID NO: 359 may share 95% identity with a human HLA-G gene, the specification does not teach whether it is wild-type or mutant HLA-G, or a SNP of human HLA-G, whether it is human HLA-G1, -G2, etc., whether is causes disease, whether it has the ability to suppress NK cell proliferation, or whether it has an improved or impaired ability to suppress NK cell proliferation in humans. Furthermore, applicants’ response to the Request for information does not make sense when pg 20, paragraph 118, states “26E (SEQ ID NO: 359) [ ] show homology directed recombination construct for inserting HLA-G1 at Rosa26 locus in Example 8” (emphasis added). While a portion of SEQ ID NO: 359 may share 95% identity to a human HLA-G gene or BE 100% identical to a wild-type or mutant human HLA-G coding region, the entire sequence cannot share 95% identity to the human HLA-G gene because it is a “homology construct” (para 118), i.e. contains plasmid elements. Perhaps SEQ ID NO: 359 is a cassette inserted into a homology construct. Perhaps the cassette encodes human HLA-G and is flanked by homology arms that target the human Rosa26 gene or some other gene. In particular, the phrase “As depicted below” in the response filed 10-21-21 on pg 6 is cryptic because nothing is “depicted below” in the response. If the homology arms in SEQ ID NO: 359 are for a PIG gene, the specification does not adequately correlate the homology construct (cassette?) for insertion into any other non-human animal gene. If Rosa26 gene, the specification does not adequately correlate the homology construct (cassette?) for insertion into any other non-human, non-pig Rosa26 gene. Much clarification is required. 
Applicants point to paragraphs 605-612 (bottom of pg 8). Applicants’ argument is not persuasive. The paragraphs relate to a generating GGTA1 knockout/CD47 knockin which does not appear to relate to claim 1 which is limited to inserting a human HLA-G coding region (into a non-disclosed gene of a non-disclosed species) according to applicants’ Response to Information. 
Given the lack of guidance for how to use SEQ ID NO: 359 and 502 to integrate a human HLA-G coding region into any gene of any non-human animal, the lack of guidance regarding what species/gene the homology arms of SEQ ID NO: 359 and 502 target, and the lack of guidance regarding whether the HLA-G coding region is wild-type or mutant, it would have required those of skill undue experimentation to determine how to use SEQ ID NO: 359 and 502 to make any transgenic non-human animal as broadly encompassed by claim 1. 
Assuming SEQ ID NO: 359 targets a pig Rosa26 gene, the specification fails to provide adequate guidance for those of skill to use the construct in any other species or to target any other pig gene. 

ii) The specification does not enable those of skill to use any nucleic acid sequence that is at least 95% identical to SEQ ID NO; 359 or 502 as required in claims 148 and 157. Within the immense universe of possible species within the genus, applicants have shown none. Applicants have not taught the desired function of SEQ ID 
Response to arguments
Applicants’ response does not appear to address this rejection. 

iii) The specification does not enable making/using any animal, isolated cells, tissues or organs with SEQ ID NO: 359 or 502 and a sequence encoding B2M (claims 153 and 162). The concept is mentioned (pg 2, para 10; pg 95, para 440), but there is no evidence applicants were reasonably in possession of any such animal, cell, tissue or organ. The specification does not teach the sequences, protocols or reagents required to make the product or refer to any references known in the art that are capable of leading to the product. Given the teachings in the specification taken with the limited teachings in the art at the time of filing, it would have required those of skill undue experimentation to determine how to make and/or use any animal, isolated cells, and a sequence encoding B2M (claims 153 and 162).
Response to arguments
Applicants’ response does not appear to address this rejection. 

iv) The specification does not enable making/using any animal, isolated cells, tissues or organs with SEQ ID NO: 359 or 502 in a GGTA1, CMAH, CXCL10… gene (claims 156 and 164). Example 1 (pg 106) describes gRNA for some of the genes listed in claims 156 and 164. The concept is mentioned (pg 2, para 18; pg 66, para 323), but there is no evidence applicants were reasonably in possession of any such animal, cell, tissue or organ. The specification does not teach the sequences, protocols or reagents required to make the product other than gRNA or refer to any references known in the art that are capable of leading to the product in which SEQ ID NO: 359 or 502 was inserted into any GGTA1, CMAH, CXCL10… gene such that SEQ ID NO: 359 or 502 was functionally expressed and the GGTA1, CMAH, CXCL10… gene was inactivated. Given the teachings in the specification taken with the limited teachings in the art at the time of filing, it would have required those of skill undue experimentation to determine how to make and/or use any animal, isolated cells, tissues or organs with SEQ ID NO: 359 or 502 in a GGTA1, CMAH, CXCL10… gene (claims 156 and 164). 
Response to arguments
Applicants’ response does not appear to address this rejection. 


Response to arguments
Applicants’ response does not appear to address this rejection. 

The art at the time of filing did not reasonably teach or suggest SEQ ID NO: 359 or 502, or a transgenic non-human animal comprising SEQ ID NO: 359 or 502. 

It appears that it may be possible that US Patent 10993419, 10278372, 9888673 may relate to the claimed subject matter, but it does not appear they disclose SEQ ID NO: 359 or 502. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hering (10278372) taught a transgenic pig whose genome comprises a sequence encoding a human HLA-G protein and has a disruption in GGTA1. 
Hering (10993419) taught a human stem cell with a disruption in an NLRC5 gene that contains a sequence encoding hHLA-G. 
Hering (9888673) taught a transgenic pig with a disruption in NLRC5 and GGTA1 genes63.
Carosella (6528304) transfected cells with a vector encoding HLA-G isoforms. 
Forte (J. Immunol, 2001, Vol. 167, No. 10, pg 6002-6008) transfected pig endothelial cells with a vector encoding human HLA-G1. 

Esquivel (Transplant Immuno, 2015, Vol. 32, pg 109-115) transfected pig endothelial cells with a vector encoding hHLA-G1, hHLA-E, and hβ2m.
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632